Per Curiam:

This is an action for damages for breach of a commercial lease. River Road Company, the lessor, sued Energy Master Products, Inc., the lessee, for nonpayment of rent and utilities charges. In its prayer for relief, River Road demanded judgment for $51,445.24 plus costs and attorney’s fees and such further relief as the court deemed proper. Energy Master failed to answer the complaint and did not appear to defend the action. At a damages hearing, the court entered a default judgment for River Road in the amount of $338,718.04 plus attorney’s fees and costs. Thereafter, Energy Master appeared for the first time in the action and moved for relief from the default judgment. The court denied relief. Energy Master appeals. We reverse and remand.
*317Energy Master argues that the judgment should be set aside because it violates Rule 54(c) of the South Carolina Rules of Civil Procedure. Rule 54(c) states, in pertinent part: “[a] judgment by default shall not... exceed in amount that prayed for in the demand for judgment.” In the complaint, River Road prayed for $51,445.24. The judgment which was awarded far exceeds the amount demanded in the complaint. It is clearly unlawful under the Rule. Accordingly, we reverse and remand for entry of judgment in the amount of $51,445.24 plus costs and attorney’s fees, which shall be recomputed by the court prior to entry of judgment to reflect the reduced amount of the award.
Reversed and remanded.